Citation Nr: 1701187	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-38 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction for the appeal is now with the Wichita, Kansas RO.

In July 2014, the Board denied service connection for hypertension and remanded the claims of entitlement to service connection for a low back disorder, sleep disorder, and posttraumatic stress disorder (PTSD) for further development. 

In a subsequent January 2015 rating decision, the RO granted service connection for PTSD.  Thus, that issue is no longer before the Board.me

The issue of service connection for sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a low back disorder causally related to, or aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran seeks entitlement to service connection for a low back disorder.

The Veteran's service treatment records (STRs) document two instances of treatment for lower back issues during service.  The first occurrence was in March 1975 for lower back pain, and the second in October 1975 for back spasms.  The STRs do not indicate that the back pain experienced by the Veteran was chronic or ongoing in service.  While there is a report of the Veteran "heaving on lines" in the October 1975 STR there is no indication of direct trauma to the Veteran's back in service.  The Veteran underwent a separation examination in January 1976 and was not noted to have any spine disability.

Post-service VA medical evidence documents a current degenerative condition in the Veteran's low back.  Complaints of low back pain out of service were first documented in February 2010 in VA medical records when the Veteran complained of intermittent low back pain which he reportedly treated with over the counter medication.  X-ray examination showed minimal arthritic changes.  VA treatment records show the Veteran was being treated for various complaints since at least July 2009; those records do not include any complaints of back pain.  

Radiographs of the Veteran's back from May 2012 gave the impression of osteophytes on each lumbar vertebra and sclerosis of the posterior joints at L5/S1.  A July 2012 record included the Veteran's report of low to mid back pain since lifting something heavy and feeling a "pop" about "a month ago."  At that time, he denied a history of "similar past back pain episodes."

The Veteran was afforded a Magnetic Resonance Imaging (MRI) scan of his back in July 2012 which gave the impression that the Veteran's musculoskeletal abnormalities, identified as hypertrophic facet joints at L2-L3, L3-L4 and L5-S1, may account for the Veteran's pain.

Post-service private medical treatment records also document complaints of back pain and a degenerative disk disease, but these records contain conflicting information.  In July 2013 the Veteran claimed to have been experiencing persistent lower back pain for some time subsequent to his service and treating it with over-the-counter medication.  The Veteran also stated that his work on a naval ship had consisted of loading and unloading boxes and heavy lifting but that he did not have one specific accident that was the cause of his back pain.  In October 2013 the Veteran claimed to have sustained a slip and fall which resulted in a strain to his lower back.  In February 2013 the Veteran stated that back pain had been bothering him for many years and that he has been using ibuprofen without relief.  The same record from February 2013, however, shows that the Veteran stated that the onset of the pain was nine (9) months prior.  A February 2014 record noted the Veteran was seeing a personal physician for low back pain since 1975.  Another record dated that same month noted the Veteran reported that he slipped on a shower mat "last year" and his back "really began to hurt following that."  

The private medical records also contain an opinion dated September 2013 from Dr. J.S.  The provider found that the Veteran's back issues were more likely than not related to his service.  The opinion was based on an October 2013 private MRI results, records the Veteran "produced" that indicate he was evaluated and treated for back pain while in service, and lay statements of the Veteran about the scope of his back issues since service.

In a September 2014 VA Compensation and Pension examination the examiner noted diagnoses of lumbosacral strain, degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner detailed the Veteran's history of back complaints and treatment during and after service and noted his history of work activities during service.  The examiner further detailed complaints and treatment of back pain in post-service medical records.  The examiner ultimately opined that the Veteran's back pain was less likely than not related to his service.  As rationale for that opinion, the examiner observed that no direct trauma occurred to the Veteran's back in service; the documented in-service treatment was for back strain on two occasions and there was nothing to show the back pain was ongoing and chronic.  The examiner further noted that complaints of post-service back pain did not arise until 2009, and the 2012 MRI and radiograph evidence indicated osteoarthritis of the L5 posterior joint.  The examiner observed that the 2012 x-ray was 37 years after the Veteran separated from service; "[i]f there was a significant injury to the back in service [V]eteran's x-ray would most like show severe degenerative changes and symptoms would have been ongoing from service."  The examiner provided an opinion that the x-ray finds were most likely related to the normal aging and wear process.

The Veteran has reported that he has experienced back pain for years and that he has treated his back pain over the counter for a long time without relief.  The Board notes however, that the first documented complaint is in 2010 and did not include any reference to in-service injury or a long history of back pain.  Treatment records from the previous year did not include any complaints of back pain.  The Veteran is competent to report that he experienced back pain, but the Board finds the long lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran is competent to report the back pain he has experienced, however the back disability could have multiple etiologies and thus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 429 F.3d at 1372.  The Veteran's assertions are not competent evidence as to the etiology of his lower back disability. 

In deciding this appeal the Board considered the probative value of both the private and VA medical records and opinions.  While the Board recognizes the positive nature of the private medical opinion it is afforded less probative value because it fails to provide a medical rationale for connecting the Veteran's current lower back disability with service.  The private opinion is based, in part, on the Veteran's lay statements as to the duration of his back pain.  These statements were made to the private physician after the Veteran had been diagnosed with his current lower back disability and inconsistencies as well as possible intervening issues are raised in these statements.  

In contrast, the VA examiner reviewed the in-service back treatment and discussed the lack of specific trauma or evidence of chronicity apparent in the STRs.  The examiner also commented on the significance of the x-ray studies conducted in 2012, noting that those findings did not support a conclusion that there was a "significant" injury in service.  Thus, the VA examiner directly addressed the conceded in-service back treatment and provided a probative rationale for why the current back disability is less likely than not connected to service.

Weighing the two opinions the Board finds more probative value in the rationale and conclusions of the VA medical examiner.

The Board finds that entitlement to service connection for a low back disorder is not warranted.  The Board acknowledges that the Veteran had back complaints and treatment in service.  However, upon examination at separation from service the Veteran was not found to have any back disability.  The Veteran is currently diagnosed with a low back disorder; however, the Veteran did not seek treatment for and the disability was not diagnosed until many years after service.  The record reveals inconsistency in the Veteran's report of onset of back symptoms.  As discussed above, the Board finds the VA medical examination to be more probative regarding the etiology of the Veteran's low back disorder.  As the preponderance of the evidence is against a finding that the Veteran's low back disorder is related to his in active service, service connection is denied.


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

The Board remanded the issue of sleep disorder in July 2014 to obtain a VA examination to determine the nature, extent, and etiology of any sleep disorder.

The Veteran was afforded a VA examination in September 2014 after which the examiner opined that it was less likely than not that the Veteran's sleep apnea was connected to the Veteran's active duty service.  However, in laying out her rationale for this opinion the VA examiner noted that the Veteran takes sleeping pills and that sleeping aids are usually not prescribed to individuals with sleep apnea.  The examiner further opined that it was possible that a separate sleep issue related to a mental condition could exist.

Subsequent to that examination, the Veteran was granted service connection for PTSD but both the examination and opinion establishing PTSD are silent as to whether sleep issues are a symptom of PTSD or if PTSD aggravated any sleep condition.  The VA examiner raised the possibility of a sleep issue other than sleep apnea but did not determine whether one exists or its etiology.  Further, the VA examiner opined that the possible sleep issue may be related to a mental condition.  Given the recent grant of service connection for PTSD, another opinion is required.

The Veteran receives continued treatment from VA.  The most recent VA treatment records associated with the claims file are dated in June 2014.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since June 2014.  38 C.F.R. § 3.159 .

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since June 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, contact the September 2014 VA examiner who provided the opinion in connection with the Veteran's claim for service connection for a sleep disorder (sleep apnea), and request a clarifying addendum opinion.  The Veteran's claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

(a)   Identify and diagnose any existing sleep disorder.  If no sleep disorder is diagnosed, indicate whether reported sleep disturbance is a symptom of PTSD.

(b)   Is it at least as likely as not that any currently diagnosed sleep disorder is due to the Veteran's active service? 

(c)   If not, is it at least as likely as not that any currently diagnosed sleep disorder is caused or aggravated by service-connected PTSD or any medication taken to treat PTSD?

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  If the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

If the September 2014 examiner is no longer available or if that examiner or the AOJ finds that a new examination is necessary the Veteran should be scheduled for a VA examination.  The subsequent examiner should also be asked to answer the questions posed above.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


